By the Court.

The Motion to amend cannot prevail. As to the Error assigned — The Statute requires that all writs shall “ be signed by the Clerk of the Court from- which “ they may be issued.” (Acts of 1818. Laws Alabama, p. 473.) The teste of the writ is mere matter of form; it is the signature of the Clerk which gives it validity. If the defendant makes a voluntary appearance and pleads to the merits, a defect in the process will after judgment be considered as waived. In this case there was no plea or appearance by defendant.
Let the judgment be reversed.